DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(i) Compound 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(a.k.a., Ralinepag or APD811);
(ii) Raynaud’s secondary to systemic sclerosis,
(iii) an up-titration scheme provided in claim 17,
(iv) an administration frequency that is once daily,
(v) a tablet, and
(vi-a) a reduction in the frequency of Raynaud’s attacks
Claims 1, 8, 10, 12, 15, 17, 22, 25-27 encompass the elected species, in the reply filed on 7/21/2021 is acknowledged.
Claims 2-6, 9, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2021.

Response to Arguments
Applicants' arguments, filed 2/14/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 4-5, filed 2/14/2022, with respect to the obviousness rejections have been fully considered and are persuasive.  The rejections of claims 1, 7-8, 15, 17, 22 and 25-27 and of claims 10 & 12 have been withdrawn, in view of the evidence of Denton et al: FRI0265 (IDS reference) cited by Applicant (reproduced below). 
Supportive of Denton (FRI0265) (Denton 2016) is Denton et al. (“Efficacy and Safety of Selexipag in Adults With Raynaud's Phenomenon Secondary to Systemic Sclerosis: A Randomized, Placebo-Controlled, Phase II Study”; 2017; Arthritis & Rheumatology; 69:12; 2370-2379; DOI 10.1002/art.40242; first published 2017 Nov 28) (Denton 2017).  The 2017 publication is a report of the results of ClinicalTrials.gov identifier: NCT02260557, i.e., the clinical trial relied on in the obviousness rejections; which documents, similar to Denton 2016 (with more detail), the failure to reduce the frequency of attacks of Raynaud’s phenomenon (RP) in patients with systemic sclerosis (SSc) 

    PNG
    media_image2.png
    680
    427
    media_image2.png
    Greyscale

Denton 2017 documents the report of the earlier presentation, that the clinical study conducted testing Selexipag in Raynaud’s Phenomenon (RP) secondary to Systemic Sclerosis did not achieve the primary objective, namely, the number of attacks in RP per week was not reduced in the Selexipag group compared to placebo.
Thus, the Examiner agrees with Applicant’s argument, that when Denton 2016 is considered, the failure of the trial to achieve any reduction in number of RP weekly attacks would lead away from modifying this trial (substituting ralinepeg for selexipeg, bases on shared mechanism of action, and structural similarity); in other words, the claimed obvious modification is not accompanied by a reasonable expectation of success.  Accordingly, the obviousness rejections have been withdrawn. 
The Examiner further notes the clear teachings of Villalva et al (WO 2017/040872 A1; 2017); cited in the Incoming Opinion of the International Search Authority.  Villalva clearly teaches methods of treating, inter alia, Raynaud’s disease secondary to systemic sclerosis, comprising administering a therapeutically effective amount of the solid-state form of Selexipag [0071], [0077], claims including 13.  The evidence from Denton 2016 is construed to establish these Villalva teachings are not enabled. Thus, an alternate rejection based on Villalva as a primary reference would not provide a reasonable expectation of success for using ralinepeg in place of selexipag in the elected treatment method.
The Examiner notes that the Denton evidence is construed to form a basis for which efficacy (including predicted efficacy) in treatment of Applicant elected Raynaud’s secondary to systemic sclerosis is evaluated.  The failure with selexipag is construed as predictive of failure when the structurally similar ralinepeg is used in place of selexipag (both having the same art-recognized mechanism of action; both being oral, selective IP prostacyclin receptor agonists), in treating Raynaud’s secondary to systemic sclerosis.  The below rejection documents that both compounds have the same beneficial effects in PAH treatment (reduction of PVR and improvement in 6MWD is shown for both compound; safety is similar to previous studies).  The failure in the clinical trial of selexipag for Raynaud’s secondary to systemic sclerosis predicts failure in the elected Raynaud’s treatment with ralinepeg, absent a showing of efficacy (which is not on the record). See below enablement rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of these claims requires the individual to either have Raynaud’s, including Applicant elected secondary to systemic sclerosis (claims 7-8).  The broadest reasonable definition of “prevent” has the meaning of keeping from happening or existing (see https://www.merriam-webster.com/dictionary/prevent; accessed 5/27/2022) (no alternate definition was identified in the specification for the prevention alternative of claim 1). Thus, prevention would necessarily involve administration to an individual that does not have Raynaud’s (for which Raynaud’s can be prevented; i.e., ralinepeg administration keeps Raynaud’s from happening). However, because claims 7 & 8 require the individual to have some form of Raynaud’s, including Applicant elected secondary to systemic sclerosis, it is confusing how prevention can be applied to an individual who already has Raynaud’s.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8, 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims requires the individual to either have Raynaud’s, including Applicant elected secondary to systemic sclerosis (claims 7-8), or to have a benefit outcome for treating (e.g., reduction in the frequency of raynaud’s attacks, etc.).  The broadest reasonable definition of prevent has the meaning of keeping from happening or existing (see https://www.merriam-webster.com/dictionary/prevent; accessed 5/27/2022) (no alternate definition was identified in the specification for the prevention alternative of claim 1). Thus, prevention would necessarily involve administration to an individual that does not have Raynaud’s (for which Raynaud’s can be prevented). However, because claims 7 & 8 require the individual to have some form of Raynaud’s, including Applicant elected secondary to systemic sclerosis, it is confusing how prevention can be applied to an individual who already has Raynaud’s.  Accordingly, claims 7-8 are construed to change, rather than further limit claim 1, from which they depend. (An alternative consideration is that claims 7-8 only limit the treating alternative of claim 1, but this does not further limit the prevention embodiment; thus, these claims fail to further limit claim 1).  Regarding claim 26-27, these claims recites various outcomes of treating, which do not limit the preventing alternative; thus, these claims fail to further limit claim 1, from which they depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8, 10, 12, 15, 17, 22, 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant claims a method of treating or preventing Raynaud's, comprising: administering to an individual in need thereof 2-(((lr,4r)-4-(((4- chlorophenyl)(phenyl)carbamoyloxy)methyl)cyclohexyl)methoxy)acetic acid (Compound 1) [a.k.a., ralinepeg] or a pharmaceutically acceptable salt, hydrate, or solvate thereof.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include the following:
a) Breadth of the claims.  
The claims embrace two alternative outcomes: treating or preventing Raynaud’s.  As discussed above, treating requires the individual to have a form of Raynauds (see following), and to have a response to the treatment; Applicant’s arguments establish that a reduction in frequency of attacks is an art recognized method to evaluate efficacy.  Prevention, on the other hand, is construed based on the broadest reasonable definition, to involve administration to an individual that does not have Raynaud’s, and to result in keeping the individual from developing Raynaud’s.  This is a fairly stringent outcome, especially for individuals at risk of Raynaud’s.
The claims further embrace a number of conditions to which Raynaud’s is secondary: systemic sclerosis, rheumatoid arthritis, atherosclerosis, cryogloulinemia, hypothyroidism, injury or drug reaction (see claim 7, all within the scope of the claim 1 alternatives), a fairly large group of alternative primary conditions, giving rise to the claims (presumably these are unique patient populations, having unique etiologies of Raynaud’s; where a therapy identified as effective in one patient population would not necessarily be associated with presumed efficacy in another).  
Finally, the claims embrace ralinepeg, or any pharmaceutically acceptable salt of ralinepeg, or any hydrate (it is not clear if these are known), or any solvate (it is not clear if these are known) of ralinepeg.  Thus, active compound alternatives are not narrow.  It is not clear how any alternatives would alter efficacy of ralinepeg in vivo.  Accordingly, the breadth of the claims is not narrow, but intermediate in breadth.
b) Nature of the invention.  The invention involves administration of ralinepeg or one of the alternative forms of ralinepeg to an individual with Raynaud’s in the treatment alternative, to reduce the frequency of attack.  The prevention embodiment involves administration of the active agent to keep an individual for developing Raynaud’s.
Ralinepeg is known to be an oral prostacyclin receptor agonist, like selexipag (6:31-32).  The specification discusses the failure of selexipag in a clinical trial for Raynaud’s phenomenon in individuals with systemic sclerosis (i.e., the elected patient population, corresponding to instant claim 8).  The specification notes the failure in the primary efficacy endpoint, reduction in the number of Raynaud’s phenomenon attacks per week, compared to placebo.  In contrast, the specification states prophetically that “ralinepag is suitable for the treatment of Raynaud’s” (6:32-33).
The nature of Raynaud’s is briefly discussed on p. 1 of the specification; it involves vasospasm of arteries, typically in extremities, such as the fingers; Raynaud’s is disclosed to be triggered by the sympathetic nervous system, cold exposure and/or emotional stress (three completely different triggers).  Specifically, the specification acknowledges that Raynaud’s is “complex and likely involves an interplay between vascular factors, neural control mechanisms” (1:20-21).  The Examiner construes this as an admission that the cause and mechanism by which Raynaud’s occurs is not well understood in the art (this position is also stated in the prior art), and may even be multifactorial, where addressing even one of many alternate causes/triggers may not be effective.  Accordingly, treatment efforts would primarily involve trial and error, testing active compounds that are known to somehow influence circulation; e.g., being known for treating pulmonary hypertension affecting vasodilation, such that enhanced blood flow might improve circulation and improve temperature in the extremities; compounds that would be candidates.  Without a deeper understanding the mechanism by which Raynaud’s occurs, either as primary or secondary, such candidate therapies are considered simple trial and error.  Further, even if some benefit were demonstrated for treatment (not the case in the instant specification), the same active compound is even less likely to be effective as preventative, requiring a more stringent outcome.
c) State of the prior art.  The art in the field of Raynauld’s treatment includes the description of Mayo Clinic ( https://www.mayoclinic.org/diseases-conditions/raynauds-disease/symptoms-causes/syc-20363571#:~:text=Overview,to%20affected%20areas%20(vasospasm); accessed 5/27/2022); The wayback machine archive version from 2017 Nov 16 (https://web.archive.org/web/20171116020702/https://www.mayoclinic.org/diseases-conditions/raynauds-disease/symptoms-causes/syc-20363571; accessed 5/27/2022) was reviewed, shows the state of the art just after the earliest priority date claimed.  Mayo Clinic provides an overview and description of symptoms, similar to that of the instant disclosure.  Regarding causes, Mayo indicates doctors don’t completely understand the cause of Raynaud’s attacks, but blood vessels in the hands and feet appear to overreact to cold temperatures or stress; the bold vessels in finger and toes go into vasospasm when exposed to cold or stress, narrowing the vessels and temporarily limiting blood supply; over time, these small arteries can thicken slightly, further limiting blood flow.  There is discussion about primary vs. secondary Raynaud’s. Causes of secondary Raynaud’s, which are more varied than instant claim 7; risk factors are discussed, and complications are described.  Regarding Prevention, the only alternatives are to bundle up outdoors, when it is cold outside, and use chemical hand warmers, warm your car, wear socks, gloves, mittens and set your air conditioner warmer.
The 2017 Oct 17 version of Diagnostics and treatments tab (https://web.archive.org/web/20171019232901/http://www.mayoclinic.org/es-es/diseases-conditions/raynauds-disease/diagnosis-treatment/drc-20363572 ; accessed 5/27/2022) indicate Medication choices are:
To widen (dilate) blood vessels and promote circulation, your doctor might prescribe:
Calcium channel blockers. These drugs relax and open small blood vessels in your hands and feet, decreasing the frequency and severity of attacks in most people with Raynaud's. These drugs can also help heal skin ulcers on your fingers or toes. Examples include nifedipine (Afeditab CR, Procardia, others), amlodipine (Norvasc), felodipine and isradipine.
Vasodilators. These drugs, which relax blood vessels, include nitroglycerin cream applied to the base of your fingers to help heal skin ulcers. Other vasodilators include the high blood pressure drug losartan (Cozaar), the erectile dysfunction medication sildenafil (Viagra, Revatio), the antidepressant fluoxetine (Prozac, Sarafem, others) and a class of medications called prostaglandins.
The only class of vasodilators related to the instant inventions are the class of prostaglandins.
According to Castelino (Rheumatology: Raynaud’s Phenomenon; https://www.rheumatologyadvisor.com/home/decision-support-in-medicine/rheumatology/raynauds-phenomenon/; accessed 5/27/2022; 2017, 2013), agents for RP include:
Some other agents that are being used for refractory RP include … the prostanglandin analogs.
Parenteral prostaglandin and prostacyclin analogues, such as epoprostenol (PGI2 analog), iloprost (PGI2 analog) and treprostinil (PGI2 analog), are effective for severe refractory RP and ischemic digital ulcers. These infusions must be given in a hospital setting. Side effects include flushing, diarrhea, headache, hypotension and rash.
Oral prostaglandins and prostacyclin analogues have led to mixed results and their role in the management of severe RP and ischemic digital ulcers must await additional clinical evidence.
The mixed results, and that the use of specific compounds must await additional clinical evidence statement demonstrates unpredictability in the prior art of prostaglandin and prostacyclin compounds in treating Raynaud’s.  The evidence also suggests that prevention is further from predictable.  Compared to other drugs taught in the prior art for treatment of Rynaud’s, selexapag is closer to ralinepeg than other compounds discussed, and results with selexapag would be taken as closely predictive of ralinepag.
Harden et al. (“Selexipag in the treatment of pulmonary arterial hypertension: design, development, and therapy”; Drug Design, Development and Therapy 2016:10 3747–3754) describes selexipeg, an oral prostacyclin receptor agonist, which has been shown to improve hemodynamics in a phase II clinical trial and reduce clinical worsening in a large phase III clinical trial involving patients with pulmonary arterial hypertension (abstract).  
Prostacyclin, also known as prostaglandin I2, is an arachidonic acid derivative produced primarily by vascular endothelial cells. Prostacyclin acts predominantly through the G-protein coupled IP receptor leading to increases in cyclic adenosine monophosphate. Downstream effects include vasodilation, particularly under conditions of increased pulmonary vascular tone, inhibition of vascular smooth muscle cell proliferation, and of platelet aggregation (3747, 2nd paragraph)
Selexipag was the first nonprostanoid IP receptor agonist approved for clinical use; the active metabolite of selexipag is ACT-333679; both compounds are IP receptor agonists with a high degree of selectivity versus members of the prostaglandin family; both compounds have been shown to lead to pulmonary artery vasodilation ex vivo (3748, right, 3rd paragraph).
Selexipag was shown to have a statistically significant reduction in pulmonary vascular resistance (PVR), by 30.3% compared to placebo (3748-3749, bridging paragraph; Figure 1).  Table 2 (GRIPHON, last entry) also demonstrates statistically significant improvement in 6-minute walking distance (6MWD) by selexipag.
Selexipag is the first highly selective, nonprostanoid IP receptor agonist to be approved for PAH, significantly reduced the likelihood of clinical worsening in a long-term clinical trial. Beneficial results were observed in treatment naïve patients as well as in patients with one or two background PAH therapies (3752, 3rd paragraph).
Harden establishes inter alia, that selexipag, acting as a selective nonprostanoid IP receptor agonist, approved for PAH treatment, 1) has been shown to affect vasodilation; 2) significantly reduce PVR and 3) significantly reduce 6MWD.
However, as discussed above, Denton 2016 and Denton 2017 demonstrates that the primary endpoint of a clinical trial using selexipag for treating Raynaud’s was ineffective in reduction of frequency of weekly attacks of RP.
The skilled artisan would have compared these characteristics to those of ralinepeg.  
As present in the record, Tran et al. (“Discovery of 2‑(((1r,4r)‑4-(((4-Chlorophenyl)(phenyl)carbamoyl)oxy)methyl)cyclohexyl)methoxy)acetate (Ralinepag): An Orally Active Prostacyclin Receptor Agonist for the Treatment of Pulmonary Arterial Hypertension”; J. Med. Chem. 2017 (January 10), 60, 913−927; DOI: 10.1021/acs.jmedchem.6b00871; cited in a prior Office action) teaches that ralinepag is a potent non-prostanoid IP receptor agonist that showed oral efficacy in the rat monocrotaline model of pulmonary arterial hypertension; comparison is made to selexipag and it’s active metabolite (Figure 1); potency and efficacy are comparable or superior to the selexipag metabolite (abstract).
As discussed below, the NCT02279160 clinical trial teaches ralinepag has entered into a clinical trial for treating pulmonary arterial hypertension, the same indication selexipag has been approved for.  
d) Level of one of ordinary skill.  The level of skill in the art is high; those that administer (prescribe) ralinepeg typically have M.D. degrees.  However, this is counteracted by low level of predictability in the art, and the recognition that closely related compound, with very similar comparative therapeutic characteristics, does not have efficacy in Raynaud’s treatment.
e) Level of predictability in the art.  The art in the field of Raynaud’s treatment with prostaglandins and prostacyclins documents that predictability is low; results of clinical trials are required before any recognition of efficacy can be made.
f) Amount of guidance presented by applicant.  Applicant presents statements, without supporting evidence, that even though the primary endpoint (reduction in frequency of RP attacks) was not satisfied for prior art clinical trial treating Raynaud’s secondary to systemic sclerosis with selexipag, that Raynaud’s can be treated with the compounds herein.  These are considered prophetic, and are not supported by actual evidence demonstrating efficacy in Raynaud’s treatment, let alone to prevent Raynaud’s.
g) Number of working examples.  Applicant presents a single clinical trial for ralinepag, where 61 individuals (the same number enrolled in NCT02279160; i.e., the published trial for treatment of PAH appears to be identical to the instant described clinical trial of Example 1) were titrated with ralinepeg over 9 weeks; doses appear to be the same as those of the clinical trial.  The disclosed clinical trial does not mention that any patient had Raynaud’s phenomenon, but only that the primary endpoint was for a significant change in pulmonary vascular resistance (PVR) compared to placebo, which was achieved.  An additional benefit was numerical improvement in 6-minute walk distance (6MWD).  The skilled artisan would have noted that these achievements are identical to properties of selexipag, taught in the prior art, and are most relevant to treating PAH, not treating Raynaud’s.
The specification prophetically describes clinical trials are to be conducted for individuals with Raynaud’s, but does not state results of the trials described. (Examples 2, 3, 4).
Selexipag is indicated for PAH treatment (there is no evidence or expectation of prevention of PAH; see Figure 2 of Hardin which clearly shows more events occurring over time, and which does not support preventing PAH), with benefits in reduction of PVR and increased 6MWD.  In contrast, the skilled artisan recognizes treatment of Raynaud’s was ineffective.  
This can be compared to ralinepag from the prior art and the instant specification; it has advanced to a clinical trial for treating patients with PAH, and, like selexipag, has benefits in reduced PVR and increased 6MWD.  The instant specification has no evidence for efficacy in treating Raynaud’s. Based on the closest prior art compound with the same mechanism of action being found ineffective for treating Raynaud’s, and the teaching of the prior art regarding unpredictability of oral prostaglandans and prostacyclines, require a showing in clinical trials, the skilled artisan would have predicted that ralinepag will be found to be without efficacy in the disclosed prophetic clinical trials.  
The preventing embodiment of claim 1 has no evidence in support of the prevention embodiment; the closest selexipag treatment of PAH shows increasing number of patients having PAH events (Hardin, Figure 2), consistent with a prediction of lack of efficacy for the prevention embodiment when ralinepag is used in prevention of Raynaud’s.
	Given the analysis of the above factors which the Courts have determined are critical in determining whether a claimed invention is enabled, it must be concluded that the skilled artisan would have needed to have practiced undue and excessive experimentation, with little guidance from applicants, in order to practice the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, 15, 17, 22, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov: NCT02279160 (“Safety and Efficacy of APD811 in Pulmonary Arterial Hypertension”; 2014; https://www.clinicaltrials.gov/ct2/show/NCT02279160?term=ralinepag&cond=pulmonary+arterial+hypertension&rank=2, accessed 9/9/2021; cited in a prior Office action).
This rejection is based on the non-elected embodiment of preventing Raynaud’s of claim 1.  Regarding claims 26-27, these claims are construed to only limit the treating embodiment; in the preventing alternative, there is no limitation from that required by claim 1.
The NCT02279160 clinical trial teaches administration of APD811 (other name: Ralinepag; Experimental: APD811 Arm; Intervention/treatment box on top of p. 3) (reading on the prevention embodiment of claim 1, 25-27).  A dose titration period up to 9 weeks was included (p. 2; Detailed Description, 1st paragraph).  Starting dose of ralinepag was 0.01 mg BID (0.02 mg/day; 0.01 mg BID reads on claims 10, 12 & 15), followed by uptitration (reads on claim 17), as tolerated.  Matching placebo capsules to preserve the blind is an indication ralinepag was administered in the form of capsules (claim 22).
The broadest reasonable definition of prevent has the meaning of keeping from happening or existing (see https://www.merriam-webster.com/dictionary/prevent; accessed 5/27/2022) (no alternate definition was identified in the specification for the prevention alternative of claim 1). Thus, prevention would necessarily involve administration to an individual that does not have Raynaud’s (for which Raynaud’s can be prevented).  Accordingly, the administration of ralinepeg in the clinical trial anticipates the claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611